                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NORTHERN CALIFORNIA                               Case No. 19-cv-06650-JSW
                                         ELECTRICAL WORKERS PENSION
                                   8     TRUST, et al.,
                                                                                           ORDER CONTINUING CASE
                                                        Plaintiffs,                        MANAGEMENT CONFERENCE;
                                   9
                                                                                           ORDER OF REFERRAL; AND ORDER
                                                 v.                                        TO DEFENDANTS TO SHOW CAUSE
                                  10
                                                                                           WHY SANCTIONS SHOULD NOT BE
                                  11     THREE BROTHERS ELECTRICAL                         IMPOSED
                                         CONTRACTORS, et al.,
                                                                                           Re: Dkt. No. 13
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On January 13, 2020, the Court issued an Order continuing the case management

                                  15   conference and advising Defendants that if they failed to file a case management conference

                                  16   statement by January 24, 2020, the Court would issue an Order to Show Cause why sanctions

                                  17   should not be imposed.

                                  18          On January 24, 2020, the Plaintiffs filed an updated case management conference

                                  19   statement, in which they ask the Court to defer setting a schedule until the parties have engaged in

                                  20   mediation or a settlement conference.

                                  21          Defendants did not file a case management conference statement.

                                  22          The Court HEREBY CONTINUES the case management conference set for January 31,

                                  23   2020 to March 27, 2020 at 11:00 a.m.

                                  24          It is FURTHER ORDERED that this case is referred to a randomly assigned Magistrate

                                  25   Judge for a settlement conference to be completed within 90 days of the date of this Order.

                                  26          Defendants are ORDERED TO SHOW CAUSE why sanctions in the amount of $250.00

                                  27   should not be imposed for failing to comply with the Court’s Order setting a deadline to file a case

                                  28   management conference statement. Defendants shall file a response to this Order to Show Cause
                                   1   by February 14, 2020. If Defendants fail to comply with that deadline, the Court shall impose the

                                   2   monetary sanctions. In addition, if Defendants fail to participate in the ADR proceedings, the

                                   3   Court shall issue an Order to Show Cause as to why further sanctions should not be imposed.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 27, 2020

                                   6                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   7                                                  United States District Judge
                                   8

                                   9   Cc: Magistrate Referral Clerk
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
